
	
		I
		111th CONGRESS
		2d Session
		H. R. 5724
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Ms. Norton (for
			 herself, Mr. Moran of Virginia, and
			 Ms. Giffords) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify Federal responsibility for stormwater pollution.
	
	
		1. Federal responsibility for
			 stormwater pollutionSection
			 313 of the Federal Water Pollution Control Act (33 U.S.C. 1323) is amended by
			 adding at the end the following:
			
				(c)Federal
				responsibility for stormwater pollutionReasonable service charges described in
				subsection (a) include reasonable fees or assessments made for the purpose of
				stormwater management in the same manner and to the same extent as any
				nongovernmental entity.
				(d)No treatment as
				tax or levyA fee or assessment described in this section—
					(1)shall not be
				considered to be a tax or other levy subject to an assertion of sovereign
				immunity; and
					(2)may be paid using
				appropriated
				funds.
					.
		
